DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 April 2022 was filed after the mailing date of the patent application on 10 December 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Status of the Claims
Based on the current set of claims (Claims, 02 May 2022), Claims 1-3, 5-7, 9-11, and 13-15 are pending.
Based on the current set of claims (Claims, 02 May 2022), Claims 1, 5, 9, and 13 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 5, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 20190149287 A1 using the provisional filing date of 20 March 2017 corresponding to U.S. Provisional Application No. 62473845; hereinafter referred to as “Cheng”).
Regarding Claim 9, Cheng discloses a terminal in a wireless communication system, the terminal comprising: 
a transceiver (¶144 & Fig. 5, Cheng discloses a wireless device comprising one or more transmitters and one or more receivers); and 
a processor (¶144 & Fig. 5, Cheng discloses a wireless device comprising one or more processors to execute software stored in memory) configured to perform control to: 
receive, from a base station, downlink control information including modulation and coding scheme (MCS) information for scheduling data (¶124 & Fig. 10 (310) | Application No. 62473845: Pgs. 14-16, Cheng discloses receiving, by a user equipment (UE) from a network node, downlink control information (DCI) indicating a modulation order and a code rate), 
identify a number of resource elements (REs) available for data transmission based on the downlink control information (¶125-126 & Fig. 10 (320) | Application No. 62473845: Pgs. 14-16, Cheng discloses determining, by the UE, an effective number of resource elements where the effective number of resource elements are exclusively used for carrying user data), 
identify a temporary transport block size (TBS) using the number of REs available for the data transmission, a number of layers, a coding rate and a modulation order indicated by the MCS information as parameters (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses determining, by the UE, a transmission data block size (TDBS) based upon the effective number of resource elements for exclusive use of user data transmission, a modulation order, a coding rate, and a number of layers), 
identify a TBS based on the temporary TBS (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses determining, by the UE, an adjusted TDBS based upon a ceiling function of the TDBS multiplied by a value C) among TBS candidates included in a TBS candidate set (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses that a plurality of adjusted TDBS values exist based upon variable values of the number of resource elements, number of layers, modulation order, and coding rate), and 
receive, from the base station, a transport block of the data based on the identified TBS (¶134 & Fig. 10 (340) | Application No. 62473845: Pgs. 14-16, Cheng discloses transmitting/receiving, by the UE, a transport block based upon the adjusted TDBS), wherein the number of REs available for the data transmission used as a parameter for identifying the temporary TBS is identified by excluding a number of REs for a demodulation reference signal (DMRS) (¶92-94 & ¶133 & Fig. 10 (320) | Application No. 62473845: Pgs. 14-16, Cheng discloses that the effective number of resource elements excludes the resource elements occupied by a demodulation reference signal by subtracting 2 symbols from a total of 14 symbols because the DMRS occupies all resource elements in 2 symbols of a subframe).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 9.
Regarding Claim 10, Cheng discloses the terminal of claim 9.
Cheng further discloses the TBS is identified based on a quantized value of the temporary TBS (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses that the adjusted TDBS is quantized by multiplying 8 by the ceiling of the TDBS), the quantized value of the temporary TBS corresponding to multiples of 8 (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses that the adjusted TDBS may be a multiple of 8).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 10.
Regarding Claim 11, Cheng discloses the terminal of claim 9.
Cheng further discloses the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals (¶90-96 & ¶133 & Fig. 10 (320) | Application No. 62473845: Pgs. 14-16, Cheng discloses that the effective number of resource elements per physical resource block is calculated using the number of resource blocks for data transmission, the number of symbols for data transmission (12), the resource elements occupied by a demodulation reference signal (DMRS), and the number of resource elements occupied by phase tracking reference signals (PTRS)).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 11.
Regarding Claim 13, Cheng discloses a base station in a wireless communication system, the base station comprising: 
a transceiver (¶147 & Fig. 7, Cheng discloses a network node comprising one or more transmitters and one or more receivers); and 
a processor (¶147 & Fig. 7, Cheng discloses a network node comprising one or more processors to execute software stored in memory) configured to perform control to: 
identify modulation and coding scheme (MCS) information for transmitting data and resource information to be allocated to the data (¶124 & Fig. 10 (310) | Application No. 62473845: Pgs. 14-16, Cheng discloses determining, by the network node, a modulation order and a code rate for transmission in a downlink control information (DCI) to a user equipment (UE)), 
identify a number of resource elements (REs) available for data transmission based on the resource information to be allocated to the data (¶125-126 & Fig. 10 (320) | Application No. 62473845: Pgs. 14-16, Cheng discloses determining, by the network node, an effective number of resource elements where the effective number of resource elements are exclusively used for carrying user data), 
identify a temporary transport block size (TBS) using the number of REs available for the data transmission, a number of layers, a coding rate and a modulation order indicated by the MCS information as parameters (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses determining, by the network node, a transmission data block size (TDBS) based upon the effective number of resource elements for exclusive use of user data transmission, a modulation order, a coding rate, and a number of layers), 
identify a TBS based on the temporary TBS (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses determining, by the network node, an adjusted TDBS based upon a ceiling function of the TDBS multiplied by a value C) among TBS candidates included in a TBS candidate set (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses that a plurality of adjusted TDBS values exist based upon variable values of the number of resource elements, number of layers, modulation order, and coding rate), and 
transmit, to a terminal, a transport block of the data based on the identified TBS (¶134 & Fig. 10 (340) | Application No. 62473845: Pgs. 14-16, Cheng discloses transmitting/receiving, by the network node, a transport block based upon the adjusted TDBS), wherein the number of REs available for the data transmission used as a parameter for identifying the temporary TBS is identified by excluding a number of REs for a demodulation reference signal (DMRS) (¶92-94 & ¶133 & Fig. 10 (320) | Application No. 62473845: Pgs. 14-16, Cheng discloses that the effective number of resource elements excludes the resource elements occupied by a demodulation reference signal by subtracting 2 symbols from a total of 14 symbols because the DMRS occupies all resource elements in 2 symbols of a subframe).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 13.
Regarding Claim 14, Cheng discloses the base station of claim 13.
Cheng further discloses the TBS is identified based on a quantized value of the temporary TBS (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses that the adjusted TDBS is quantized by multiplying 8 by the ceiling of the TDBS), the quantized value of the temporary TBS corresponding to multiples of 8 (¶129-130 & Fig. 10 (330) | Application No. 62473845: Pgs. 14-16, Cheng discloses that the adjusted TDBS may be a multiple of 8).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 14.
Regarding Claim 15, Cheng discloses the base station of claim 13.
Cheng further discloses the number of REs available for the data transmission is identified based on a number of resource blocks allocated to data transmission, a number of allocated symbols, and a number of REs allocated for demodulation reference signals (¶90-96 & ¶133 & Fig. 10 (320) | Application No. 62473845: Pgs. 14-16, Cheng discloses that the effective number of resource elements per physical resource block is calculated using the number of resource blocks for data transmission, the number of symbols for data transmission (12), the resource elements occupied by a demodulation reference signal (DMRS), and the number of resource elements occupied by phase tracking reference signals (PTRS)).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/             Examiner, Art Unit 2474